internal_revenue_service number info release date jan cc psi 1-genin-165311-01 uilc we are responding to correspondence submitted on your behalf by requesting relief in order to establish as the effective taxable_year for your s_corporation status the information submitted explains that you believed your new corporation had been granted s_corporation status however according to internal_revenue_service records no such election has ever been received your new corporation is ineligible for automatic late s_corporation relief because the internal_revenue_service has never posted a return for nor for this corporate taxpayer under the new corporation returns for the and taxable years have been received the last return posted for the old company was for taxable_year although we are unable to respond to your request as submitted this letter provides useful information about correcting your situation announcement copy enclosed provides guidance on seeking relief for late s_corporation elections generally to request relief for a late or invalid s_corporation_election you must request a private_letter_ruling from the national_office the procedures for requesting a ruling are set out in revproc_2002_1 copy enclosed in addition a proper user_fee must be submitted along with your request the fee for a ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million for the last 12-month taxable_period qualify for a reduced user_fee in the amount of dollar_figure if your business qualifies for the reduced fee your request must include a statement certifying gross_income otherwise you will be billed the higher fee please format your ruling_request as shown in appendix b of revproc_2002_1 if you decide to submit a ruling_request please provide documents supporting your intention to be an s_corporation and include the proper user_fee please refer your package to our office by adding the following to the address attn cc pa t p o box ben franklin station washington dc direct to cc psi b1 room if you have computer web access you may wish to visit www irs gov smallbiz for specialized tax information products and forms relating to small businesses please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures announcement revproc_2002_1
